Case 5:17-cv-02952-EJD Document 183-9 Filed 12/11/18 Page 1 of 5




           EXHIBIT 9
           Case 5:17-cv-02952-EJD Document 183-9 Filed 12/11/18 Page 2 of 5



                                            Applied Physics
                                            Letters
Fabrication and performance of blue GaN-based vertical-cavity surface emitting laser
employing AIN GaN and Ta 2 0 5 SiO 2 distributed Bragg reflector
Chih-Chiang Kao, Y. C. Peng, H. H. Yao, J. Y. Tsai, Y. H, Chang, J. T. Chu, H. W. Huang, T. T. Kao, T. C. Lu,

H. C. Kuo, S. C. Wang, and C, F. Un



Citation: Applied Physics Letters 87, 081105 (2005); doi: 10.1063/1,2032598
View online: http://dx.doi.org/10.1063/1,2032598
View Table of Contents: http://scitation.aip.org/content/aip/joumal/apl/87/8?ver=pdfcov
Published by the AIP Publishing


Articles you may be interested in
GaN-based two-dimensional surface-emitting photonic crystal lasers with Al N Ga N distributed Bragg reflector
Appl.Phys. Left. 92, 011129 (2008); 10.1063/1.2831716

Optical loss and interface morphology in Al Ga As Ga As distributed Bragg reflectors
Appl. Phys. Lett. 91, 101101 (2007); 10.1063/1.2779242

Long-wavelength vertical-cavity surface-emitting laser using an electro-optic index modulator with 10 nm tuning
range
Appl.Phys. Lett. 89, 011102 (2006); 10.1063/1.2219144

Si wafer bonded of a Si a Si N x distributed Bragg reflectors for 1.55 m-wavelength vertical cavity surface
emitting lasers
J. Appl. Phys. 98, 043107 (2005); 10.1063/1.2009075

High reflectivity symmetrically strained Zn x Cd y Mg 1xy Se -based distributed Bragg reflectors for current
injection devices
J. Vac.Sci.Technol.B19, 1479(2001); 10.1116/1.1374625




                 Asylum Research MFP-3D Infinity AFM

                                                                                       ih, /i'..(.n;, ^ ..; •>. ;<•".,




                   |x'rtonu<ince                       tn GetSl.-irte



  ((jnii.)[i-Jtienr.ivp tool':.                  icie or dcces^ony-,
  Inr iv-inomechanics                for materials science <ind b,i:jl;-Lit;'ni-p




                                                                                                                         Exhibit:
                                                                                                                         Witness.E^y^g^).
                                                                                                                         Date; ^Zl4^1_
                   Case 5:17-cv-02952-EJD Document 183-9 Filed 12/11/18 Page 3 of 5
HTmL flBSTRflCT + LIRKS


                                                     APPLIED PHYSICS LETTERS 87, 081105 (2005)


         Fabrication and performance of blue GaN-based vertical-cavity surface
        emitting laser employing AIN/GaN and TazOs/SiOz distributed
        Bragg reflector
                  Chih-Chiang Kao, Y. C. Peng, H. H. Yao, J. Y. Tsai, Y. H. Chang, J. T. Chu, H. W. Huang,
                  T. T. Kao, T7c. Lu, H. C. Kuo, and S. C. Wanga)
                  Departinent of Plwtonics & Institute of Elecfm-Opfica! Engineering, National Chiao Timg Uinversit)',
                  Hsinctni 300, Taiwan, Republic of China

                  C. F. Un
                  Depfirtjnent of Materiais Engsneerwg, NfilKmat Chung Hsing University, Taichung 400, Taiwan,
                  Republic of China

                  (Received 21 March 2005; accepted 30 June 2005; published online 16 August 2005)

                  GaN-based vertical-cavity surface emitting laser with 3 \ cavity and hybrid mirrors, consisting of
                  the 25 pairs AlN/GaN dielectric Bragg reflcctor and the 8 pairs Ta^/S^, was fabricated. The
                  laser action was achieved under the optical pumping at room temperature with a threshold pumping
                  energy density of about 53 mJ/cm2. The laser emits 448 nm blue wavelength with a Unewidth of
                  0.25 nm and the laser beam has a degree of polarizadon of about 84%. © 2005 American Institute
                  of Physics. [DOI: 10.1063/1.2032598]


            GaN-based materials have been attracting a great deal of            suit in the reduction of reflectivity and increase in scattering
        attention due to the large direct band gap and the promising            loss. Recently, we have achieved high-reflectivity AlN/GaN
        potential for the optoelectronic devices, including light emit-         DBR structure with a peak reflectance of 94% and a stop
        ting diodes and laser diodes. Recently, much effort was                 band about 18 nm with relatively smooth surface
        devoted to the development of GaN-based vertical-cavity                 morphology. Such AIN/GaN DBR with high refiectivity
        surface emitting laser (VCSEL). The VCSEL possesses                     incorporated in the GaN vertical cavity light emitting device
        many advantageous properties over the edge emitting laser,              has shown to enhance the light emission intensity due to the
        including circular beam shape, light emission in vertical di-           resonant cavity effect.
        reclion, and formation of two-dimensional arrays. In particu-               In this letter, we report the fabrication of GaN-based
        lar, the use of two-dimensional arrays of the blue VCSELs               VCSEL using the AlN/GaN DBR as Ihe bottom mirror and a
        could reduce the readout time in high density optical storage           Ta^O^/SiO^ dielectric multiple layer structure as the top

        and increase the scan speed in high-resolution laser printing           DBR mirror, and demonstration of the laser operation under
        technology. The realization of the VCSEL requires a pair of             optical pumping at room temperature.
                                                                                    The stmcture of the GaN-based VCSEL was grown in a
        high-reflectivity mirrors, usually in the form of dielectric
                                                                                vertical-type metalorganic chemical vapor deposition system
        Bragg reflectors (DBRs), for forming a high quality vertical
        cavity. Two types of the epitaxially grown high-reflectivity
                                                                                (EMCORE D-75) with a fast rotating disk, which can hold
                                                                                one 2 in. wafer. The polished optical-grade C-face (0001)
        nitride mirrors were reported earlier using GaN/AliGa^-N
                                                                                2-in.~diam sapphire was used as substrate for the epitaxial
        DBR with different aluminum content. Someya ef at:' used
                                                                                growth of the VCSEL structure. Trimethylindium, trimethyl-
        43 pairs of Alo^Gao^N/GaN as Ihe bottom DBR and re-
                                                                                gallium, trimethylaluminum, and ammonia were used as the
        ported the lasing action at —400 nm. Zhou et at. employed
                                                                                In, Ga, Al, and N sources, respectively. Initially, a thermal
        a bottom DBR of 60 pairs AIo^Gaf^N/GaN and observed
                                                                                cleaning process was carried out at 1080 °C for JO min in a
        the lasing action at 383.2 nm. All these AlGaN/GaN DBR
                                                                                stream of hydrogen ambient before the growth of epilaxial
        structures required large numbers of pairs due to the rela-
                                                                                layers. After depositing a 30-nm-thick GaN nucleation layer
        tively low refraclive index contrast between Al^Gaj^N and
                                                                                at 530 °C, the temperature was raised up to 1045 °C for the
        GaN. The DBR structure using AlN/GaN has higher refrac-
                                                                                growth of a 1-/Am-thick GaN buffer layer. Then a 25 pairs
        tive index contrast (An/n=0.16) that can achieve high re-
                                                                                AlN/GaN DBR structure was grown at 1040 °C under the
        flectivity with relatively less numbers of pairs. It also has
                                                                                fixed chamber pressure of 100 Ton- similar to the previous
        wide stop band that can easily align with the active layer
                                                                                reported growth condition. Then a 380-nm-thick n-type
        emission peak to achieve lasing action. Therefore, the
                                                                                GaN, followed by a ten pair Ing^Gao.gN/GaN
        AlN/GaN is attractive for application in nitride VCSEL.                 (2.5 nm/7.5 nm) multiple quantum well and a 100-nm-thick
        However, the AlN/GaN combination has relatively large lat-
                                                                                p-type GaN were grown to form a 3 \ cavity. Finally, an
        tice mismatch (—2.4%) and the difference in thermal expan-
                                                                                eight pair Ta^C^/SiOg dielectric mirror was deposited by the
        sion coefficients between GaN (5.59X tQ-6/K) and A1N                    e gun as the top DBR reflector. The schematic diagram and
        (4.2 X 10 /K) that tends to cause cracks in the epitaxial film          the scanning electron microscopy (SEM) image of the over-
        during the growth of the AlN/GaN DBR structure could re-                all VCSEL structure are shown in Figs. l(a) and l(b). During
                                                                                these processes, the reflectivity spectrum of the AIN/GaN
        a)Author to whom correspondence should be addressed; electronic mail:   DBR structure and the Ta^/SiC^ dielectric mirror were
         scwang@cc.nctu.edu.tw                                                  measured by the n&k ultra violet-visible spectrometer with


        0003-6951/2005/87(8)/081105/3/$22.50                             87,081105-1                         © 2005 American Institute of Physics
            Case 5:17-cv-02952-EJD Document 183-9 Filed 12/11/18 Page 4 of 5

081105-2         Kao et al.                                                                                        Appl. Phys. Lett. 87, 081105 (2005)


                                                                 ^ 8 pairs                300
                                                                 J TazOs/SiO;
   p-GaN                                                                                  250
                                                                   MQWs
   n-GaN
                 t-                                                                   ^ 20()
                                                                 ^ 25 pairs           3
                                                                 J AlN/GaN            x
                                                                                      ^150
                                 E^ppMre                                              8
                                                                                          100

   (a)                                                                                     50


                                                                                            425 430 435 440 445 450 455                   460 465
                                                                                                              Wavelength (nm)

                                                                                FIG. 3. The PL spectrum of the GaN-based VCSEL at room temperature,



                                                                                Triax 320 Spectrometer) with a spectral resolution of
                                                                                 '0.1 nm for speclral output measurement.
                                                                                     Figure 3 shows the PL spectrum from the GaN-based
                                                                                VCSEL at room temperature. A narrow emission peak with
                                                                                full width at half maximum of 1.4 nm corresponding to the
                                                                                cavity resonant mode at 448 nm was observed. It indicates
                                                                                the emission peak was well aligned with vertical cavity
   (b)                                                                          formed by the high reflectance of AlN/GaN DBR and the
FIG. 1. (a) The schematic diagram of the overall vert 1c ai-cavity surface      Ta205/Si02 dielectric mirror. The cavity quality factor esli-
emitting laser siructure, (b) The SEM image of the full structure.              mated from the emission linewidth of 1.4 nm is about 320.
                                                                                This value agrees with the VCSEL cavity formed by
                                                                                AlN/GaN DBR and TazOs/S^ DBR.
normal incidence at room temperature. Figure 2 shows the
                                                                                     The light emission intensity from the VCSEL as a func-
reflectivity spectrum of AlN/GaN DBR and Ta^/SiOz
                                                                                tion of the pumping energy is shown in Fig. 4. A distinct
DBR, respectively. The peak reflectance of the top and bot-
                                                                                threshold characteristic was observed at the threshold pump-
torn DBR was 97.5% and 94% at 450 nm, respectively.
                                                                                ing energy (E^) of about 1.5 /U corresponding to an energy
     The emission spectrum of the GaN VCSEL structure was
                                                                                density of 53 mJ/cm . Then the laser output increased lin-
all measured using a microscopy system (WITec, alpha
                                                                                early with the pumping energy beyond the threshold. The
snom) at room temperature. The photoluminescence (PL)
                                                                                carrier density at the threshold is estimated to be about 3
emission was excited by a 325 nm He-Cd laser with a spot
                                                                                X 10 cm"3, assuming the reflectivity of the top mirror at
size of about 10-//.m-diameter. The optical pumping of the
                                                                                pumping wavelength of 355 nm was 40%, the absorption
sample was performed using a frequency-tripled
                                                                                coefficient of the GaN was about 105 cm-l at 355 nm and
Nd:yitlrium-vanadium-oxygen4 355 nm pulsed laser with a
                                                                                the quantum efficiency was 10%. We estimated the thresh-
pulse width of —0.5 ns at a repetition rate of 1 kHz. The                                                                                          5,6
                                                                                old gain {g^) of our VCSEL cavity using Ihe equation'
pumping laser beam wilh a spot size of 60 /mi was incident
normal to Ihe VCSEL sample surface. The light emission                               ^-(l/2YV,,Zjln(l/^),
from the VCSEL sample was collected using an imaging
optic into a spectrometer charge couple device (Jobin-Yvon                      where N^, is Ihe number of quantum wells, L,(, is the width of
                                                                                each quantum well and R},R-i arc the reflectivity of the top
                                                                                and bottom mirrors, respectively. We obtained the required
                                              —AiN/GaNDBR
           100                               ."-- Ta^/Si02D8K
                            /"                   •\




                                                                                          10000
           80                                         t
                                                      »                                                                                  •.
                                                        »

      ^                                                 I
                                                         I                           3
                                                                                     (D
                                                                                          aooo
                                                                                                                                     •

            GO                                                     .'•%

                                                             I
                                                             < » \
                                                                   <
                                                                       »
                                                                       t             ^
      VS                                                                             u»
                                                                                     c
                                                                                          6000
           40    k .' •                                          ; •<
                        I
                                                                                     s
                 \ •' \                                                                   4000
            20   -'.;                                        ft;
                                                             r\^
                                                                                     c
                                                                                     .0
                                                                                     u>                                  •
                  11.'              V        v'"
                                                                                     »
                                                                                     E    2000
             0                                                                       Ul
             350 400 450 500                                              550
                                                                                                  012345
                                 Wavelength (nm)
                                                                                                         Excitation Energy (fiJ/pulse)
FIG, 2, The reflectivity spectrum of the top DBR(Ta;0<;/Si02) and the
bottom DBR(A.1N/G9N): the.peak rpflfici.iyily of the top DBR is .Eibout         FIG. 4. The light ouiput inicnsity as K funct on of the. pumping pperey at.
97.5% and bottom DBR is about 94% at 450 nm, respectively.                      room temperature. The threshold energy was about 1.5 /zJ.
             Case 5:17-cv-02952-EJD Document 183-9 Filed 12/11/18 Page 5 of 5

081105-3         Kao et al.                                                                                        Appl. Phys. Lett. 87, 081105 (2005)


TABLE I. The parameters used in the estimation of carrier density at         The variation of intensity with the angle of the polarizer
threshold and threshold gain.
                                                                             shows nearly a cosine square variation. The degree of polar-
                                                                             ization (P) is defined as />=(An^~/min)/(/max+/mm). where
The reflectiviiy of the top mirror at 355 nm 40%
The absorption coefficient of the GaN at 355 nm 10-' cm-lEI                  1^^ and /iiyn are tlie maximum and minimum intensity of the
The quantum efficiency 10%                                                   nearly cosine square variation, respectively. The result
The number of quantum wells (N^) 10                                          showed the laser beam has a degree of polarization of about
The width of each quantum well (/.„.) 3 nm                                   84% suggesting strong polarization property of the laser
The reflectivity of the top mirrors (/;;) 97.5%                              emission.
The reflectivity of Ihe bottom mirrors (R^) 94.5%                                In conclusion, a GaN-based VCSEL with hybrid DBR
                                                                             mirrors, consisting of AlN/GaN DBR and TasOs/SiO^ was
Reference 13.
 Reference 5.                                                                fabricated. The laser action was achieved under the optical
                                                                             pumping at room temperature with a threshold pumping en-

threshold gain is about 1.45 X 104 cnT'. The parameters used
                                                                             ergy density of about 53 mJ/cm . The GaN VCSEL emits
in the estimations of carrier densily al threshoid and thresh-
                                                                             448 nm blue wavelength with a linewidth of 0.25 nm and the
                                                                             laser beam shows a degree of polarization of about 84%.
old gain are listed in the Table I. The threshold gain value is
roughly in agreement with the gain value estimated based on
                                                                                 The authors would like to thank Professor K. Iga of the
Nakamura's report of the gain coeffident of InGaN at our
                                                                             Tokyo Institute of Technology for his valuable technical dis-
threshold carrier density and slightly higher than the gain                  cussion, and T. H. Hseuh, F. I. Lai and W. D. Liang of the
value of Park's report.
                                                                             National Chiao Tung University for technical assistance.
     Figure 5 shows the variation of emission spectrum with
                                                                             This work was supported in part by the National Science
the increasing pumping energy. A dominant laser emission
                                                                             Council of Republic of China (ROC) in Taiwan under Con-
line at 448 nm appears above the threshoid pumping energy.
                                                                             tract Nos. NSC 93-2120-M-009-006, NSC 93-2752-E-009-
The laser emission spectml linewidtli reduces with the pump-
                                                                             008-PAE, and NSC 93-2215-E-009-068.
ing energy above the threshold energy and approaches 0.25
nm at the pumping energy of 2.52 E^. The contrast of laser                    S. Nakamura, M. Senoh, N. Iwasa, and S. Nagahama, Jpn. J. Appl. Phys.,
emission intensity between two orthogona] polarizations was                   Pan 2 34, L797 (1995).
measured by rotating a poiarizer in front of the laser beam.                  S. Nakamura.T. Mukai,andM. Senoh.Appl.Phys. Lett. 64, 1687(1994).
                                                                              S. Nakamura, M. Senoh, S. Nagahama, N. Iwasa, T, Yamada, T. Mat-
                                                                              sushita, Y. Sugimoto and H. Kiyoku, Appl. Phys, Lett. 70, 868 (1997).
                                                                              S. Nakamura, Science 281. 956 (1998).
                                                                              T. Someya. R. Werner, A. Forchel, M, Catalano, R, Cingolani, and Y.
                                                                              Arakawa, Science 285, 1905 (1999).
                                       0.25nm                                 T. Tawara, H. Gotoh, T. Akasaka, N. Kobayashi, and T. Saitoh, Appl.
                                                                              Phys. LetE. 83, 830 (2003).
                                                                              Y.-K. Song, H. ZEiou, M. Diagne, A. V, Numiikko, R. P. Schneider, Jr., C.
                                                                              P. Kuo, M. R. Krames, R. S. Kem, C, Carter-Coman, and F. A. Kish, Appl.
                 2.52 E.
                                                                              Phys. Lett. 76, 1662 (2000).
                                                                              H. Zhou, M. Diagne, E. Makarona, A, V, Nurmikko, J. Han, K. E. Wald-
                 1.64 E,
                                                                              rip, and J. J. Figiel, Electron. Lett, 36, i777 (2000).
                                                                              K. Iga, Proceedings of the First Interncitimwt Syiiipo.'iiuiii on Blue Lcisers
                                                                              wid Light Einillitia Dsoiles, Th-SS, ,996.
                                                                              ^. Ive, 0. Brandt, H. Kostial, T. Hesjedal, M. Ramsteiner, and K. H.
                                                                              Ploog, Appl. Phys. Lett. 85, 1970 (2004).
                 0.75 E.                                                     "H. H. Yao, C, F. Lin, H. C, Kuo, and S. C. Wang, J. Cryst. Growth 262,
                                                                              151 (2004).
           d30 440 *50 460 470                                               12C. R Un, H, H. Yao, J. W. Lu, Y. L. Hsieh, H. C. Kuo, and S, C. Wang,
                                Wavdength (nm)                                J. Cryst. Growth 261, 359 (2004).
                                                                              G, Ya, G. Wang, H. Ishikawa, M. Umeno, T. Soga. T. Egawa, J, Watanabe,
FIG. 5, The variation of laser emission spectrum with the increasing pump-    and T. Jimbo, Appl. Phys. Lett. 70, 3209 (1997).
ing energy. The laser emission wavelength is 448 nm with a linewidth of        S. Nakamura, IEEE J. Sel. Top. Quantum Electron. 3, 7!2 (1997).
about 0,25 nm.                                                               )SS. H. Park, Jpn. J. Appl. Phys., Part 2 42, L170 (2003),
